

115 S3642 IS: Lowell Observatory Conveyance Act
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3642IN THE SENATE OF THE UNITED STATESNovember 15, 2018Mr. Kyl introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of Agriculture to release reversionary and reserved interests in certain
			 land in the Coconino National Forest in the State of Arizona.
	
 1.Short titleThis Act may be cited as the Lowell Observatory Conveyance Act. 2.DefinitionsIn this Act:
 (1)ObservatoryThe term Observatory means the Lowell Observatory in Flagstaff, Arizona. (2)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
			3.Release of reversionary and reserved interests
 (a)In generalSubject to valid existing rights, if the Observatory makes a written request to the Secretary for conveyance of the parcel of land described in subsection (b) not later than 180 days after the date of enactment of this Act, the Secretary shall convey to the Observatory, without consideration and by quitclaim deed, all right, title, and interest of the United States in and to that parcel of land.
 (b)Land describedThe parcel of land to be conveyed under subsection (a) is the National Forest System land— (1)conveyed by the United States to Percival Lowell and his heirs by the Act entitled An Act granting certain lands in the Coconino National Forest, in Arizona, for observatory purposes, approved May 30, 1910 (36 Stat. 452; chapter 261); and
 (2)described as sec. 17, T. 21 N., R. 7 E., of the Gila and Salt River base and meridian in Coconino County, Arizona.